      Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 1 of 29



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

AETNA LIFE INSURANCE COMPANY,                        §
                                                     §
         Plaintiff,                                  §
                                                     §
VS.                                                  §         CIVIL ACTION NO. 4:15-CV-491
                                                     §
ROBERT A. BEHAR, M.D., NORTH                         §
CYPRESS MEDICAL CENTER                               §
OPERATING COMPANY, LTD. and                          §
NORTH CYPRESS MEDICAL CENTER                         §
OPERATING COMPANY GP, LLC,                           §
                                                     §
         Defendants.                                 §

                                       JOINT STATUS REPORT

         Plaintiff Aetna Life Insurance Company (“Plaintiff”) and Defendants Robert A. Behar,

M.D. (“Dr. Behar”) and North Cypress Medical Center Operating Company, Ltd. and North

Cypress Medical Center Operating Company GP, LLC (“North Cypress”) (collectively,

“Defendants” or “North Cypress”) file this Joint Status Report in accordance with the Court’s

Order, dated September 4, 2019 (ECF 283):

         A.       Discovery to Date

                  1.       Depositions

                                  Plaintiff’s Position

                           No depositions have been taken.

                                  Defendants’ Position

                           In the Court’s Order dated July 24, 2015, the Court stayed discovery with
                           the exception of “paper discovery” until January 15, 2016. The parties
                           engaged in paper discovery with the Magistrate Judge overseeing same
                           pursuant to this Court’s Order dated September 16, 2015. (Dkt. 42) On
                           October 2, 2015, the Court also referred all Motions to the Magistrate Judge.
                           (Dkt. 67) Thereafter, the case was stayed pending Judge Hoyt’s decision in



011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 2 of 29



                           Aetna I and then again stayed pending the Fifth Circuit’s ruling in Aetna I.
                           Thereafter, NORTH CYPRESS moved again to dismiss Aetna’s claims
                           based upon the Fifth Circuit’s Opinion affirming Judge Hoyt’s decisions
                           and rulings in Aetna I. Therefore, no depositions have been taken.

                  2.       Written Discovery

                           a.     Joint Discovery/Case Management Plan, dated April 30, 2015.

                           b.     Plaintiff’s Rule 26(a)(1) Disclosures, dated May 15, 2015.

                           c.     Defendants’ Disclosures Pursuant to Rule 26(f), dated May 15,
                                  2015.

                           d.     Plaintiff’s First Requests for Production to Defendant, dated May
                                  29, 2015 seeking documents related to the medical claims at issue,
                                  medical records, physician referrals, communications with patients,
                                  payor and patient complaints, communications with and
                                  investigations by government entities, internal and external emails
                                  relating to matters at issue in this litigation, including emails sent
                                  by/to Dr. Behar and other relevant individuals, North Cypress’s
                                  billing, charge records and rates, pricing data, policies and
                                  guidelines, costs, billing and collection from Aetna members
                                  (including “prompt pay” discounts), distributions to North Cypress
                                  physicians who provide medical services at North Cypress,
                                  organizational and ownership records, accounts receivable records,
                                  investor communications documents referenced in other litigation,
                                  and deposition transcripts and affidavits from certain individuals
                                  related to matters at issue in this litigation.

                                   i.      Defendants’ Objections and Responses to Plaintiff’s First
                                           Requests for Production dated June 26, 2015 objecting that
                                           the Requests are overbroad, many are not in existence,
                                           irrelevant, attorney work product privilege and that the
                                           documents were previously produced in Aetna I.

                                  ii.      Defendants’ Amended Responses and Objections to
                                           Plaintiff Aetna Life Insurance Company’s Requests for
                                           Production, dated August 12, 2015.

                           e.     Defendant North Cypress Medical Center Operating Company,
                                  Ltd.’s First Requests for Production of Documents to Plaintiff, dated
                                  July 27, 2015, requesting all notes, records, memoranda and emails
                                  to and from Mark Bertolini, Jeff Emerson, Ed Neugebauer and
                                  Clarence Carlton King pertaining to all matters at issue in the case;
                                  specific requests for documents supporting each allegation made in


                                                    2
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 3 of 29



                                Aetna’s Complaint; all information with regard to the patients Aetna
                                has placed at issue from January, 2007 through the present; all plans,
                                manuals, administrative services only agreements and other
                                agreements pertaining to the claims made by Aetna; all calculations
                                of claims and documents and correspondence of the claims from
                                2007 through the present; all documents from MultiPlan, Global
                                Claims Services and the Aetna SIU with regard to all the claims at
                                issue; copies of all attorney fee invoices; all the “Savings” earned
                                by Aetna from claims paid to North Cypress from 2007 to the
                                present; all compliance manuals for medical healthcare claims; all
                                the calculations of Aetna’s alleged damages; all methodologies for
                                out-of-network reimbursements approved by the Texas Department
                                of Insurance; all notifications to employees and employers;
                                premium increases and decreases within the area at issue; Medicare
                                Fee Schedules; Plan’s Fee Schedules; all PPO, POS and HMO
                                plans; Traditional Agreements between Aetna and healthcare
                                providers within a radius of 30 miles from North Cypress; manuals,
                                guidelines and procedures governing the SIU Department;
                                investigations and programs with regard to North Cypress; Global
                                Claims “Golds;” Evidence-Based Clinical Guidelines; financial
                                statements; Milliman Care Guidelines; Aetna’s “talking points;” all
                                documents among Ralph Carpenter, Mary Ellen Keifer, Beverly K.
                                Urschel, Mary A. Hall, Sandra P. Miller and other SIU employees;
                                SIU Guidelines; spreadsheets of analyses of claims; Aetna’s
                                databases; Aetna’s quarterly reports and other financial reports;
                                deposition transcripts of Beverly K. Urschel, Mary A. Hall, Sandra
                                P. Miller, Mary Ellen Keifer, Ralph J. Carpenter, Joy Maldonado,
                                Mark Bertolini, Jeff Emerson, Ed Neugebauer, Clarence Carlton
                                King; and, all investigative materials pertaining to any U.S.
                                Department of Justice investigations of Aetna.

                                i.       Plaintiff’s Objections and Responses to Defendant’s First
                                         Request for Production dated August 26, 2015.

                           f.   Plaintiff’s Notice of Subpoena Duces Tecum to Non-Party Surgical
                                Development Partners, LLC dated August 10, 2015.

                           g.   Defendant North Cypress Medical Center Operating Company,
                                Ltd.’s Second Requests for Production to Plaintiff, dated August 14,
                                2015, requesting all documents with regard to Aetna’s “Initiative”
                                to exclude coverage for services provided at North Cypress Medical
                                Center; third party studies comparing billed charges of North
                                Cypress versus other hospitals; all Administrative Service
                                Agreements and Master Service Agreements with regard to all plans
                                at issue; all employment agreements between Aetna and Marc T.
                                Bertolini, Jeff D. Emerson, Edward Neugebauer, Clarence Carlton


                                                  3
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 4 of 29



                                King; compensation plans for Mark T. Bertolini, Jeff D. Emerson,
                                Edward Neugebauer and Clarence Carlton King; documents
                                pertaining to the “Savings Provisions” contained in the ASAs and
                                the Master Service Agreements; Aetna’s Bylaws; Aetna’s business
                                plans regarding “Savings Provisions;” Aetna marketing materials
                                concerning the “Savings Provisions;” documents regarding
                                eliminating North Cypress’ competitors; all documents pertaining to
                                “ghost-written” letters by Aetna to federal, Texas or local authorities
                                pertaining to North Cypress; and, documents and communications
                                with public office holders regarding North Cypress.

                                 i.      Plaintiff’s Objections and Responses to Defendant’s
                                         Second Request for Production dated September 14, 2015.

                           h.   Defendants’ Notice of Subpoena Duces Tecum and Intention to Take
                                Deposition by Written Questions to Non-Party ConocoPhillips
                                Company and Non-Party Harris County dated August 14, 2015,
                                requesting production of 40 categories of documents related to the
                                ConocoPhillips and Harris County health plans, their agreements
                                and relationship with Aetna and North Cypress.

                                 i.      Non-Party Harris County’s Objections and Motion for
                                         Protection to Defendants’ Notice of Intention to Take
                                         Deposition on Written Questions dated September 1, 2015.

                                ii.      Non-Party ConocoPhillips Company and ConocoPhillips
                                         Medical and Dental Assistance Plan’s Objections to
                                         Subpoena Duces Tecum and Notice of Intention to Take
                                         Deposition by Written Questions dated September 2, 2015.

                           i.   Defendants’ Amended Disclosures Pursuant to Rule 26(f) Federal
                                Rules of Civil Procedure dated August 26, 2015.

                           j.   Defendants’ document production dated September 2, 2015 (Bates
                                stamped    NORTH      CYPRESSRAB0000001          –    NORTH
                                CYPRESSRAB0351515).

                           k.   Plaintiff’s document production dated September 9, 2015 (Bates
                                stamped Nos. A000001 – A000002).

                           l.   Plaintiff’s document production dated November 4, 2015 Bates
                                stamped A000003 – A134210.

                           m.   Defendants’ Third Requests for Production to Plaintiff, Aetna Life
                                Insurance Company, dated November 5, 2015 requesting records on
                                medical billing, coding, and charges, DRG groupers, Chargemaster


                                                   4
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 5 of 29



                                Audits and Chargemaster charges from for Memorial Hermann
                                Hospital, Methodist Hospital, M.D. Anderson Hospital and Texas
                                Children’s Hospital from 2007 through the present; documents
                                showing the charges made at the noted hospitals; the Chargemasters
                                of the noted hospitals; and all papers indicating the Chargemaster
                                charges, CPT code charges and DRG groups from said hospitals
                                from 2007 through the present.

                                 i.     Plaintiff’s Objections and Responses to Defendants’ Third
                                        Requests for Production, dated December 4, 2015.

                           n.   Plaintiff’s document production, dated November 12, 2015 Bates
                                stamped A134211 – A154795.

                           o.   Plaintiff’s document production, dated November 18, 2015 Bates
                                stamped A154796 – A154901.

                           p.   Plaintiff’s document production, dated December 2, 2015 Bates
                                stamped A154902-A157117.

                           q.   Defendant Robert A. Behar, M.D.’s First Set of Interrogatories to
                                Plaintiff, dated December 3, 2015 inquiring of the alleged damages
                                and overpayments made the basis of Aetna’s allegations.

                                 i.     Plaintiff’s Objections and Answers to Defendant Robert A.
                                        Behar, M.D.’s First Set of Interrogatories dated January 4,
                                        2016.

                           r.   Defendant North Cypress Medical Center Operating Company,
                                Ltd.’s First Set of Interrogatories to Plaintiff dated December 3,
                                2015 seeking information on Aetna’s allegations and related
                                medical claims at issue and damages.

                                 i.     Plaintiff’s Objections and Answers to Defendant North
                                        Cypress Medical Center Operating Co., Ltd.’s First Set of
                                        Interrogatories dated January 4, 2016.

                                ii.     Plaintiff’s First Supplemental Objections and Answers to
                                        Defendant North Cypress Medical Center Operating
                                        Company, Ltd.’s First Set of Interrogatories dated March
                                        15, 2016.

                           s.   Defendant North Cypress Medical Center Operating Company,
                                Ltd.’s First Set of Interrogatories to Non-Parties ConocoPhillips
                                Company and ConocoPhillips Medical and Dental Assistance Plan
                                dated December 3, 2015.


                                                 5
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 6 of 29




                           t.   Plaintiff’s document production dated December 8, 2015 Bates
                                stamped Nos. A157118 – A189386.

                           u.   Defendant North Cypress Medical Center Operating Company GP,
                                LLC’s First Set of Interrogatories to Plaintiff, dated December 9,
                                2015 seeking answers with regard to each medical claim including
                                the V-number, NORTH CYPRESS claim number, the name of the
                                patient, the date of the UB-04 claims form, the total amount of the
                                CLAIM charged by NORTH CYPRESS, the amounts allowed by
                                Aetna and the total amount reimbursed/paid to NORTH CYPRESS.

                                i.       Plaintiff’s Objections and Answers to Defendant North
                                         Cypress Medical Center Operating Company GP, LLC’s
                                         First Set of Interrogatories dated January 4, 2016.

                           v.   Plaintiff’s Second Request for Production to Defendants dated
                                December 10, 2015 relating to any “corruption” to North Cypress’
                                computer services to which North Cypress’ Chief Information
                                Officer testified under oath during the hearing held on December 2,
                                2015.

                                i.       Defendants’ Objections and Responses to Plaintiff’s
                                         Second Requests for Production dated January 8, 2016.

                           w.   North Cypress’ document production, dated December 11, 2015,
                                Bates stamped NCMCRAB0351516 – NCMCRAB0351601.

                           x.   North Cypress’ document production, dated December 17, 2015,
                                Bates stamped NORTH CYPRESSRAB0351599 – NORTH
                                CYPRESSRAB0351600.

                           y.   Plaintiff’s document production, dated December 22, 2015 Bates
                                stamped A189387 – A189439.

                           z.   Defendant’s Fourth Requests for Production to Plaintiff, dated
                                December 22, 2015 requesting pay stubs and bonus stubs to Mark
                                T. Bertolini, Jeff D. Emerson, Ed Neugerbauer, Clarence Carlton
                                King, Ralph Carpenter, Karen Chotiner, Dr. Thomas Lin, Sandra
                                Miller and Beverly Urschel; and, all of the Aetna records on various
                                Aetna employees; and records of Aetna’s SIU investigations of out-
                                of-network providers in Harris, Dallas, and Bexar Counties from
                                2006 to the present.

                                i.       Plaintiff’s Objections and Responses to Defendant’s
                                         Fourth Requests for Production, dated January 20, 2016.


                                                  6
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 7 of 29




                           aa.    Plaintiff’s document production, dated January 20, 2016 Bates
                                  stamped A189440 – A189454.

                           bb.    Plaintiff’s document production, dated February 1, 2016 Bates
                                  stamped A189455 – A200068.

                           cc.    Plaintiff’s document production, dated February 2, 2016 Bates
                                  stamped A200069 – A200599.

                           dd.    Defendants’ document production, dated February 9, 2016 Bates
                                  labeled   NORTH      CYPRESSRAB0354160          –    NORTH
                                  CYPRESSRAB0354708.

                           ee.    Defendants’ document production, dated February 24, 2016 Bates
                                  stamped    NORTH      CYPRESSRAB0354709          –    NORTH
                                  CYPRESSRAB0355307.

                           ff.    Defendants’ document production, dated February 29, 2016 Bates
                                  stamped    NORTH      CYPRESSRAB0355308          –    NORTH
                                  CYPRESSRAB0355793).

                           gg.    Plaintiff’s First Set of Interrogatories to Defendant North Cypress
                                  Medical Center Operating Company, Ltd., dated March 4, 2016
                                  requesting information on medical claims, damages, affirmative
                                  defenses, and contentions.

                                  i.        Defendant North Cypress Medical Center Operating
                                            Company, Ltd.’s Objections Only to Plaintiff’s First Set of
                                            Interrogatories, dated April 1, 2016.

                                 ii.        Defendant North Cypress Medical Center Operating
                                            Company, Ltd.’s Objections and Answers to Plaintiff’s
                                            First Set of Interrogatories, dated April 7, 2016.

                           hh.    Defendants’ document production, dated March 2, 2016 Bates
                                  stamped    NORTH     CYPRESSRAB0355794        –    NORTH
                                  CYPRESSRAB0356434.

                           ii.    Defendants’ document production dated March 8, 2016 Bates
                                  stamped    NORTH     CYPRESSRAB0356435       –    NORTH
                                                       1
                                  CYPRESSRAB0356689.


1
     [North Cypress’ Position:] North Cypress’ Letter dated March 21, 2016, evidencing that numerous emails from
     Aetna’s Romauldo Esquivel to Dr. Behar were never produced by Aetna noting NORTH
     CYPRESSRAB0355932, 0356219, 0355946 and 0356114 and the request for information about how the search

                                                       7
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 8 of 29




                           jj.    Defendants’ production, dated April 7, 2016, Bates stamped
                                  NORTH         CYPRESSRAB0356690            –       NORTH
                                  CYPRESSRAB0357110.

                           kk.    Plaintiff’s document production dated May 24, 2016, “4Q NAP
                                  Reports.”

                           ll.    Plaintiff’s document production dated July 1, 2016, Bates stamped
                                  A200600 – A585114.

                           mm.    [North Cypress:] The Aetna I trial occurred for almost three weeks
                                  in May, 2016.

         B.       Additional Discovery Needed Before Trial

                  1.       Plaintiff’s Position

                  Additional discovery in the form of depositions and documents as described below

         is needed before trial in order to prosecute Plaintiff’s remaining affirmative claims for relief

         under RICO (with alleged predicate acts of bribery and mail and wire fraud) and for tortious

         interference with health benefit plans and in-network physician contracts. The listed

         discovery has not been previously taken in the context of Plaintiff’s remaining affirmative

         claims for relief but could be completed, assuming cooperation by Defendants, within 10

         to 12 months.

                           Depositions on Plaintiff’s affirmative claims

                  Plaintiff will need the listed depositions once necessary document productions as

         described further below have been completed.

                           (a)    Dr. Behar on topics related to Plaintiff’s affirmative claims
                                  for relief under RICO and for tortious interference with
                                  health benefit plans and in-network physician contracts.




     terms were used, Mr. Esquivel’s mailbox being preserved and searched, the manner of searches and the term
     periods for which the searches were applied.


                                                      8
011168.0208758 HOU 3959725v1
     Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 9 of 29



                           (b)    Corporate representatives of North Cypress on topics related
                                  to Plaintiff’s affirmative claims for relief under RICO and
                                  for tortious interference with health benefit plans and in-
                                  network physician contracts.

                           (c)    Limited fact witnesses, including non-party witnesses, on
                                  topics related to Plaintiff’s affirmative claims for relief under
                                  RICO and for tortious interference with contracts. The
                                  identification of such witnesses will become better known
                                  once the document discovery on Dr. Behar’s emails and
                                  other preserved information is completed.

                           Document production on Plaintiff’s affirmative claims

                  Plaintiff requests discovery of Dr. Behar’s emails. The emails are part of certain

         electronically stored information (“ESI”), which was preserved on a computer hard drive

         and stored in the Court’s vault pursuant to the Court’s December 22, 2016 Preservation

         Order (ECF 201).

                  The Court’s December 22, 2016 Preservation Order was the result of Defendants

         failing to produce Dr. Behar’s emails (ECF 25) and being caught red-handed abusing the

         discovery process, including North Cypress’ failure to have a litigation hold in place.

         Indeed, North Cypress has been embroiled in litigation with the managed care industry

         since at least 2009 (and in litigation with Plaintiff since early 2013). Yet on December 2,

         2015, North Cypress’ chief information officer testified under oath before Judge Johnson

         that she did not know what a litigation hold is and that North Cypress has no one in its IT

         department involved in litigation holds.2

                  Plaintiff previously provided Judge Johnson with numerous examples of

         documents obtained from a third-party – Surgical Development Partners (“SDP”) – and


2
     See ECF100 (Dec. 2, 2015 Hearing Tr.) at 81 (cross-examination of North Cypress’ Chief Information Officer
     (CIO): “Q. Who at North Cypress is involved in litigation holdings? A. I don’t know. Q. Do you even know what
     a litigation hold is? A. No.”).


                                                        9
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 10 of 29



         which are directly probative of Plaintiff’s allegations, including Dr. Behar’s plan to engage

         in “out of network strategy,”3 his “directive” to admit non-emergent patients through the

         emergency room (as opposed to direct admission) so that North Cypress could seek higher

         reimbursement,4 and the formulation and implementation of North Cypress’ so-called

         “prompt pay discount” policy in which North Cypress improperly waived the patients’ out-

         of-pocket cost share (i.e., co-pays, deductibles, and coinsurance) to induce patients to use

         North Cypress as opposed to less costly in-network facilities.5 Judge Johnson characterized

         these documents as “smoking gun” documents6 and became gravely concerned that these

         and other documents were at serious risk of being destroyed due to North Cypress’ lack of

         a litigation hold.7


3
     Id. at Exhibit 1 (SDP-00029617-18).
4
     ECF 25 at Exhibit 1 (SDP-00002245; SDP-00001781-82).
5
     Id. at Exhibit 1 (SDP-00002565-66; SDP-00001696) (Dr. Behar reminding staff to inform patients that their out-
     of-pocket responsibility would be “equal to what [they would] have to pay had [they] used an in network
     facility.”).
6
     ECF 98 (Nov. 19, 2015 Hearing Tr.) at 43 (“THE COURT: – and those documents – those emails that I saw were,
     you know, if they are right, smoking gun type – you know, I mean, how this policy kind of came to be. So I
     mean, they are very relevant on how the policy came to be.”) (emphasis added). Notably, the documents that
     SPD produced are limited to those in which SDP was privy to communications with North Cypress. For example,
     North Cypress has not produced any emails exclusively between Dr. Behar and other members of North Cypress’
     Board of Managers (which do not include SDP) regarding the material issues in the cases with Plaintiff.
7
     ECF100 (Dec. 2, 2015 Hearing Tr.) at 93 (“THE COURT: There’s just some holes, Mr. Sutter, that are
     unexplainable.”); id. at 96 (COURT: I haven’t heard about any litigation holds. She [North Cypress’ CIO] didn’t
     know what that was. . . . It didn’t make any sense to her. I mean, she’s been there since 2010, and didn’t know
     what that was, so I mean, it concerns me.”); id. at 99 (COURT: “All right, so I agree with you [Mr. Shely] that
     their [North Cypress] search protocol is defective. I mean, I’m concerned that no one knows what a litigation
     hold is, so an expert can look at the servers.”); id. at 101 (COURT: “Yeah, I’m concerned about those litigation
     hold -- that there’s not been a litigation hold on servers and backups. I mean, I’m real concerned about that. I
     don’t understand.”); id. at 102 (COURT: “What I’m concerned about, at this point, is the lack of a litigation hold
     where things have been deleted. That’s what I’m concerned about.”); id. at 103 (COURT: “I think that’s right,
     Mr. Sutter. I’m concerned about the management of your servers and litigation holds and what’s been
     produced.”); id. at 106 (COURT: “What I’m really concerned about here is the lack of a litigation hold and then
     the lack of production on some of these emails that you had to – you know – you found later after they already
     knew about them.”); id. at 114 (COURT: “[W]hat I’m concerned about is people pruning their email lists right
     now, and there doesn’t seem to be a litigation hold in place. . . . I’m very concerned about the lack of a litigation
     hold and what’s being deleted as we speak.”).


                                                           10
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 11 of 29



                  As a result, Judge Johnson issued the December 22, 2016 Preservation Order,

         requiring (i) the copying and preservation of (“ESI”), including emails and related

         attachments, on North Cypress’ business/general partner computer servers; (ii) the copying

         and preservation of emails and attachments of 37 individuals on North Cypress’ hospital

         computer server; and (iii) the preservation of ESI on a going forward basis, which relate to

         either North Cypress’ business or the claims and /or defenses in the case. (ECF 201).

                  Parts (i) and (ii) of the Court’s December 22, 2016 Preservation Order were only

         partially completed.    (ECF 228).      Moreover, it is unclear whether Defendants ever

         complied with Part (iii) of the December 22, 2016 Preservation Order. Accordingly, at this

         time, Plaintiff anticipates document discovery to include the listed categories:

                           (a)   Discovery of Dr. Behar’s emails and related attachments,
                                 which were imaged and placed in the Court’s vault, pursuant
                                 to the Court’s December 22, 2016 Preservation Order (ECF
                                 201).

                           (b)   Discovery of Dr. Behar’s emails and related attachments,
                                 which Defendants were ordered to preserve pursuant to the
                                 Court’s December 22, 2016 Preservation Order (ECF 201).

                           (c)   Confirmation by affidavit that all of Dr. Behar’s emails and
                                 attachments, which existed as of December 2, 2015, were
                                 included in the ESI that was preserved and delivered to the
                                 Court, and, if not, the identity and location of the other
                                 computer device(s) that store Dr. Behar’s emails.

                           (d)   Confirmation by affidavit that North Cypress (or its
                                 personnel) did not move any additional ESI from the general
                                 partner server to other individual desktop computers,
                                 laptops, or other computer devices, and, if it did, the identity
                                 and location of those computer devices and the date(s) on
                                 which the ESI was removed.

                           (e)   Confirmation by affidavit regarding the dates on which the
                                 missing email mailboxes (for the 26 individuals found to
                                 have no email mailboxes on North Cypress’ hospital server)
                                 were expired or deleted, whether such individuals were ever


                                                   11
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 12 of 29



                                     employed by North Cypress and, if so, the time period of
                                     their employment.

                  Additional discovery in the form of depositions and documents as described below

         may also be needed before trial in order to defend against Defendants’ unpled counterclaim

         and third-party claims, all of which are baseless in law or fact, should the Court permit

         such claims to proceed. (ECF 39 & 60).

                  On August 11, 2015, Defendants filed an Original Counter-Complaint and Third

         Party Complaint asserting a counterclaim against Plaintiff and third-party claims against

         Aetna Inc., Aetna Health Inc., and four Aetna executives, including Aetna’s former CEO

         Mark T. Bertolini and former head of litigation Ed Neugebauer, for RICO, fraud, malicious

         tort of economic harm, tortious interference with patient agreements, breach of fiduciary

         duties under ERISA, prohibit transactions between plan and parties in interest, violations

         of the Lanham Act, and attorney’s fees. (ECF 20).

                  On September 10, 2015, Plaintiff filed an emergency motion to strike Defendants’

         counterclaim and third-party complaint because the claims had no basis in law or fact and

         exceed the scope of the Court’s order on leave to file compulsory counterclaims. (ECF 39).

         On October 2, 2015, Plaintiff also filed a Motion for Rule 11 Sanctions concerning

         Defendants’ counterclaim and third-party complaint. (ECF 60). On November 19, 2015,

         the Court held a hearing and announced on the record that Defendants’ counterclaim and

         third-party claims were struck. (Tr. Hearing 11/19/15 at 5).

                  On October 1, 2016, the parties entered into a tolling agreement in which the parties

         agreed that Defendants’ counterclaim and third-party claims were struck, but that all

         limitations periods on such claims would be tolled until thirty days after the Court’s stay

         in this matter is lifted.


                                                     12
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 13 of 29



                  On September 4, 2019, the Court adopted the memorandum and recommendation

         of Magistrate Judge Johnson to grant in part Defendants’ Amended Motion to Lift Stay

         and to Dismiss Plaintiff’s Complaint and Defendants’ Supplement to their Amended

         Motion to Lift Stay and to Dismiss Plaintiff’s First Amended Complaint. (ECF 283, 274,

         256, 241). The Court’s adoption order in effect lifts the stay as to Plaintiff’s claims for

         RICO and for tortious interference with contracts relative to any medical claims with dates

         of service after January 24, 2014 to the present.

                  On September 19, 2019, Defendants sought leave to re-file their counterclaim and

         third-party claims. (ECF 284). Plaintiff maintains that Defendants’ counterclaim and third

         party claims are frivolous, have no basis in law or fact, and are subject to sanctions under

         Rule 11 of the Federal Rules of Civil Procedure. (ECF 36 & 60). Plaintiff is therefore

         opposed to Defendants’ motion for leave and intends to file a response and renewed motion

         for sanctions under Rule 11. Notwithstanding, should the Court permit Defendants to

         proceed with the proposed counterclaim and third party claims, additional discovery as

         described below will become necessary.

                           Depositions on Defendants’ Counterclaims and Third Party
                           Claims

                           (a)   Counter-Plaintiff/Third-Party Plaintiff Robert Behar, M.D.

                           (b)   Corporate representatives of Counter-Plaintiffs/Third-Party
                                 Plaintiffs North Cypress Medical Center Operating
                                 Company, Ltd. and North Cypress Medical Center
                                 Operating Company GP, LLC.

                           (c)   Limited fact witnesses, including non-party witnesses,
                                 regarding      Counter-Plaintiffs’/Third-Party        Plaintiffs’
                                 counterclaim and third-party claims should the Court permit
                                 such claims to proceed. The identification of such witnesses
                                 will become known if and when Counter-Plaintiffs/Third-
                                 Party Plaintiffs are permitted to refile their counterclaim and


                                                   13
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 14 of 29



                                 third party claims and once relevant document discovery has
                                 been exchanged.

                           (d)   Expert witnesses designated in support of Counter-
                                 Plaintiffs’/Third-Party Plaintiffs’ counterclaims and third-
                                 party claims.

                           Document Production on Defendants’ Counterclaims and Third-
                           Party Claims

                           (a)   Discovery of information relevant to Counter-
                                 Plaintiffs’/Third-Party Plaintiffs’ counterclaims and third-
                                 party claims. Identification of such discovery will become
                                 better known if and when Counter-Plaintiffs/Third-Party
                                 Plaintiffs are permitted to refile their counterclaim and third
                                 party claims.

                           (b)   Discovery of information relevant to any defenses of
                                 Counter-Plaintiffs’/Third-Party Plaintiffs’ counterclaims
                                 and third-party claims. Identification of such defenses and
                                 related discovery will become better known if and when
                                 Counter-Plaintiffs / Third-Party Plaintiffs are permitted to
                                 refile their counterclaim and third party claims.

                  2.       Defendants’ Position to Aetna’s Unnecessary Position

                  In its September 4, 2019 Order, this Court simply asked the parties if additional

         discovery is needed before trial and “why it is needed.” Instead, as is always the case with

         Aetna and its counsel, they could not help themselves but to reassert the identical

         arguments that they have been making since 2009 which date back to 2004-2006 even

         though their only remaining, tenuous (healthcare) claims date from January 25, 2014

         through August 31, 2018 (Dkt. 274, pp. 30-35), when Aetna was reimbursing North

         Cypress for its legitimate healthcare claims at 13% to17% of billed charges, less than

         Medicare reimbursements. Aetna began this low reimbursement practice in 2013 pursuant

         to a policy it formulated for out-of-network providers’ claims for both in-patient and out-

         patient services. The internal “policy” is found nowhere in the plans/policies, but rather,



                                                   14
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 15 of 29



         was implemented by Aetna to punish out-of-network providers and to force them into low

         reimbursement, in-network contracts. There has never been any issue that all of North

         Cypress’ goods and services were legitimate and medically necessary. Aetna’s insured

         members benefitted from necessary treatments at North Cypress. Aetna wants to proceed

         as if the trial in Aetna I and the Opinion of the Fifth Circuit of Appeals in Aetna I never

         occurred. Aetna wants to conduct discovery as if it still has claims dating from 2007 and is

         not relegated to a small number of claims beginning on January 25, 2014. After two trials

         spanning some five weeks, years of discovery, numerous depositions and trial testimony

         and the production of some 1.5 million pages of documents, Aetna has failed to prove any

         wrongdoing or fraud on North Cypress’ part. Hence, all that it can do is bluster and claim

         discovery abuse where there is none. Aetna’s claims are simply about revenge. Aetna

         also continues to fail to advise or present evidence if it has any claims arising from

         January 25, 2014 through August 31, 2018, which it can in good faith assert

         considering that by this time, Aetna was only reimbursing North Cypress’ claims at

         13% to 17% of billed charges, less than Medicare reimbursement rates. The

         Magistrate Judge warned Aetna about possible Rule 11 violations with regard to its

         claims. (Magistrate’s Recommendation, Dkt. 274, p. 43).

                  At no time was North Cypress “caught red-handed abusing the discovery process.”

         In fact, North Cypress did have a litigation “hold” letter in place which was ignored by the

         Magistrate Judge even though North Cypress offered to present in camera uncontroverted

         evidence of same. While North Cypress has been involved in litigation with other

         commercial payors, at no time has it had to pay one dime to any of those payors who made

         the identical arguments that Aetna made in Aetna I and now repeats in Aetna II claims



                                                 15
011168.0208758 HOU 3959725v1
       Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 16 of 29



           which Aetna whole heartedly lost in Aetna I. Contrary to what Aetna argues, North

           Cypress has never sued the “Healthcare Industry,” whatever that is.

                    North Cypress has previously established that it has met all of its obligations under

           all preservation orders. During the Aetna I trial, Aetna threw every document that it had

           dating back to 2006 at the Court and the jury hoping to establish some type of fraud which

           it could not and will never prove. The Court should disregard Aetna’s ramblings with

           regard to the same worn-out arguments that it has dragged out in every single hearing in

           this case and in Aetna I.

                    On December 2, 2015, this Court8 conducted a hearing on Aetna’s Motion to

           Compel Production of Dr. Behar’s Emails. (Dkt. 25). At the conclusion of that hearing,

           the Court issued a verbal order requiring Dr. Behar and North Cypress to produce to

           Aetna’s lawyers a list of Dr. Behar’s emails from North Cypress’s servers from 2006 to the

           present, showing “To,” “From,” “Ref./Subj.” and “Date” and also ordered North Cypress

           to allow a forensic computer specialist employed by Aetna to access North Cypress’s

           computers to determine any deletions of emails.

                    Between December 2, 2015, and January 5, 2016, North Cypress, without prejudice

           to their right to challenge (a) Aetna’s Requests for Production of Dr. Behar’s Emails; (b)

           Aetna’s Motion to Compel Production of those emails; and, (c) the Court’s December 2,

           2015 verbal orders, extracted the emails as required from the North Cypress hospital and

           business servers. North Cypress’s counsel, Kelly, Sutter & Kendrick, and its staff created

           the Court-ordered list, separating them into three sections: (a) Dr. Behar’s business emails;

           (b) Dr. Behar’s personal and medical practice emails; and, (c) emails to and from dozens


8
    For the purposes here, this “Court” refers to the Magistrate Judge, Nancy K. Johnson.


                                                           16
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 17 of 29



         of counsel regarding a wide array of legal matters. The lists collectively contain over

         150,000 emails.9

                  Upon the completion of the list on January 5, 2016, North Cypress filed its Motion

         for Rehearing. (Dkt. 116).

                  On the next day, January 6, 2016, this Court entered two written Orders. The first

         memorialized the Court’s November 19, 2015, discovery hearing. (Dkt. 120). It stated

         that with regard to whether North Cypress had waived the attorney-client privilege as to

         the creation of its Prompt Pay Discount Program in 2006-2007, the Court would determine:

                  “…what relevant material is extant on the North Cypress servers dating
                  back to 2007. If any material is determined to be privileged, North Cypress
                  shall prepare a privilege log and the Court will review in camera to
                  determine if the document is privileged and whether there is a waiver of
                  privilege based upon prior production of similar emails in the Aetna I Case.”

                  However, during the hearing on November 19, 2015, the Court ruled that North

         Cypress must produce its 2006-2007 emails with counsel pertaining to the creation of the

         Prompt Pay Discount Program. This, North Cypress promptly did. However, since this

         Court had then changed that verbal Order in its written Order, North Cypress issued a

         “claw-back” letter to Aetna’s counsel. Aetna’s counsel has refused to return the documents

         for this Court to review in camera consistent with its written Order in Dkt. 120.

         However, the second Order (Dkt. 121) provided:

                  “It is therefore ORDERED that Aetna may hire a forensic expert to search
                  the North Cypress servers for relevant emails sent to or by Dr. Behar. This
                  includes emails on the hospital server. Only the date, recipients and ‘Re’
                  line may be disclosed, not the email’s content.”




9
 In contrast, in the Aetna I Case, Aetna produced only some 7,077 emails from dozens of Aetna employees during an
eight year period.


                                                       17
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 18 of 29



                  Thus, while the written Dkt. 120 Order allowed North Cypress the opportunity to

         review the emails, prepare a privilege log and submit privileged emails in camera for the

         Court’s review, the written Dkt. 121 Order allows Aetna direct access to North Cypress’s

         servers to search for all of Dr. Behar’s emails without regard to his, his patients’ or North

         Cypress’s various privileges and conditional rights to privacy.

         The written Dkt. 121 Order requires:

                  “Disclose the nature and location of any email device, computer and email
                  addressed (sic) used by Dr. Behar since 1-1-2006. All extant Behar emails,
                  sent or received, dating from 1-1-2006 must be preserved, and a list of those
                  emails produced to Aetna for the same time period.”

                  Once again, the written Order does not provide for a privilege review, a privilege

         log or an in camera review by the Court. Aetna is given free rein to rummage through

         North Cypress’s and Dr. Behar’s data with no restrictions for relevancy, proportionality,

         constitutional privacy rights, doctor-patient communications, HIPAA right of privacy

         information or attorney-client privileged communications. The Order does not even define

         “relevant” nor does it define “expert” leaving those two terms to Aetna’s counsel to

         determine in his sole discretion. In other words, he can conclude that anything that he

         looks at, including Dr. Behar’s private emails, are “relevant” and could walk down the hall

         and ask Andrews Kurth’s computer IT person or even Aetna’s IT person to serve as the

         “expert.”

                  In the second paragraph, the Court orders that any document produced in “the

         related case, Aetna I and North Cypress Medical Center Operating Co., Ltd. v. Cigna

         Healthcare, H-09-2556, do not have to be physically reproduced in this action.” (Dkt.

         120). On November 19, 2015, Aetna’s counsel argued that his client should not have to be

         required to reproduce the same requested documents in this case as it did in the identical,


                                                   18
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 19 of 29



         Aetna I Case and in the ConocoPhillips Case (No. 4:14-cv-2248; North Cypress Medical

         Center Operating Company, Ltd. v. ConocoPhillips, Incorporated, et al; In the United

         States District Court for the Southern District of Texas, J. Ellison) because those two cases

         involve the same parties, the same documents and the same counsel and Aetna’s counsel

         did not want to have to reproduce those documents. However, the Cigna Case does not

         involve Aetna, does not involve Aetna patients and does not involve the same counsel.

         Counsel in this case have not produced to each other documents from the Cigna Case as

         the two cases are different. At no time has undersigned counsel nor has Mr. Shely, counsel

         for Aetna, ever produced to one another documents in the Cigna Case to therefore relieve

         the burden of having to reproduce those documents. Indeed, all of the documents produced

         in the Cigna Case cannot be produced to Aetna in this case for several reasons: (a) there

         is a Protective Order entered by Judge Ellison in the Cigna Case prohibiting all counsel,

         including undersigned counsel, from reproducing or utilizing any of the documents

         produced therein for any purpose other than the Cigna Case; and, (b) the medical claims at

         issue in the Cigna Case pertain solely to Cigna patients and enrollees and under HIPAA,

         those documents cannot be produced to third parties, Aetna and its counsel. It is not known

         if the Court simply made a mistake and put “Cigna Case” instead of the “ConocoPhillips

         Case” in the Order but it is impossible for either party to follow this Order without violating

         the Protective Order entered by Judge Ellison in the Cigna Case. Nor can North Cypress

         violate HIPAA and produce non-relevant, non-Aetna patient medical records and

         communications and expose itself to a $50,000 per violation under HIPAA.




                                                   19
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 20 of 29



                  In its January 6, 2015 Order (Dkt. 121), the Court makes certain docket entries

         which might be construed in an appeal as findings. North Cypress therefore challenges the

         following docket entries/findings:

                  “Aetna complained that North Cypress has continued to fail to produce Dr. Behar’s

         emails that were ordered produced at earlier times.” This entry assumes that there were

         prior Orders compelling production of Dr. Behar’s emails with which North Cypress failed

         to comply. First of all, prior to December 2, 2015, there was no Order entered in this case

         compelling the production of Dr. Behar’s emails. Secondly, there is no evidence that Dr.

         Behar and North Cypress did not comply with orders in other cases regarding the

         production of electronic communications assuming that is even a relevant discussion in

         this case which Aetna claims is separate and distinct from the Aetna I Case. Nonetheless,

         this Court cannot rule upon any discovery Orders entered by Judge Hoyt in the Aetna I

         Case. Whether North Cypress complied with any Orders in Judge Hoyt’s court is not the

         basis for any complaint in this case. North Cypress maintains and continues to maintain

         that it always followed the discovery Orders of Judge Hoyt and produced all documents

         ordered by Judge Hoyt which were limited to the time period at issue, being 2009 through

         2015.

                  “(Viera [sic-Beata] Kasper, North Cypress’s Chief Information Officer) stated that

         she attempted to locate Dr. Behar’s emails from 2007 first in July-August, 2013, several

         time (sic) in 2014 and a few months ago.” This entry is true as far as it goes, but the Court

         failed to find that those searches yielded results. As presently stated, the entry suggests

         that no Behar emails were discovered. In fact, Ms. Kasper testified that she retrieved Behar

         emails which she preserved as .pst files which can be produced. Nor did the Court find (as



                                                  20
011168.0208758 HOU 3959725v1
       Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 21 of 29



           it could not prior to the evidence tendered with North Cypress’s Motion) that North

           Cypress and Dr. Behar have retrieved and preserved as .psts of over 150,000 emails sent

           to and from Dr. Behar since 2006. North Cypress has also created the list required by the

           December 2, 2015, verbal Order and the January 6, 2016 written Order.

                    “ … Ms. Kasper was not familiar with any litigation hold on electronically stored

           information and no one ever asked her to preserve records on the server despite North

           Cypress’s having been in litigation with Aetna for the past five years.” The Court did not

           find (as it could not until North Cypress filed its Motion on January 5, 2016) that North

           Cypress’s counsel sent litigation hold letters to Dr. Behar and other key witnesses and

           directors at North Cypress in 2012 in connection with the Koenig Case. Those litigation

           hold letters are still in effect.10 The fact that the Information Officer generally in charge of

           North Cypress’s servers did not receive a litigation hold is irrelevant for two reasons. First,

           the Motion before this Court was Aetna’s Motion to Compel Production of Dr. Behar’s

           emails. Those emails were the subject of the 2012 litigation hold letters sent in the Koenig

           Case. Accordingly, even if the Information Director did not receive a litigation hold letter,

           Dr. Behar did. Secondly, litigation hold letters are not relevant to any spoliation analysis

           here since there is no evidence that any of Dr. Behar’s emails which may be discoverable

           in this case were not preserved or were destroyed.

           In the January 6, 2016 Order, the Court states:

                    “It is therefore ORDERED that Aetna may hire a forensic expert to search
                    the North Cypress servers for relevant emails sent to or by Dr. Behar. This
                    includes emails on the hospital server. Only the date, recipient and ‘Re’
                    line may be disclosed, not the email’s content.”

10
     In its Motion, North Cypress’s counsel offered to produce those litigation hold letters in camera.




                                                            21
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 22 of 29




                  Aetna has produced no evidence of any spoliation, either destruction or deletion by

         Dr. Behar of any emails, and no valid explanation of why it should be allowed to have its

         unidentified expert have direct access to North Cypress’ computers. “A party may not

         inspect the physical hard drives of a computer merely because the party wants to search for

         additional documents responsive to the party’s document requests.” A.M. Castle & Co. v.

         Byrne and Oilfield Supply, LLC, 2015 WL 4756928 at *10 (S.D. Tex. Houston Aug. 12,

         2015); Balboa Threadworks, Inc. v. Stucky, 2006 WL 763668 at *3 (D. Kan. 2006) (“courts

         have been cautious in requiring the mirror imaging of computers where the request is

         extremely broad in nature and the connection between the computers and the claims in a

         lawsuit are unduly vague or unsubstantiated in nature). McCurdy Group v. American Fine

         Metal Group, Inc., 9 Fed. Appx. 822, 831 (10th Cir. 2001) (affirming the district court’s

         denial of a request to compel production of the opponent’s computer hard drives as a

         “drastic discovery measure” in light of the movant’s failure to explain why it should be

         allowed to inspect them and its only assertion was that it was skeptical that the opponent

         had produced copies of all relevant and non-privileged documents from the hard drives).

         Nor has Aetna provided “an expert’s testimony no less any other evidence, of their need to

         have the Court determine Defendants were or have been deleting files”. Byrne, supra. See,

         North Cypress’s Motion, “North Cypress’s Proffer Of A Resolution,” pp. 32-33 and cases

         therein cited.

                  In addition to failing to establish the prerequisites for such an intrusive

         investigation, allowing Aetna’s expert to access North Cypress’s hard drives and servers

         would violate constitutional rights of privacy, his doctor-patient communications, his

         patients’ right to privacy under HIPAA, and Dr. Behar’s and North Cypress’s attorney-


                                                  22
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 23 of 29



         client privileges.     See, North Cypress’s Motion, “The Court’s Order Violates The

         Constitutional and Statutory Rights of Privacy of Dr. Behar, His Family Members and His

         Patients,” pp. 23-27; “The Court’s Verbal Order and Aetna’s Motion and Request Invade

         Dr. Behar’s and North Cypress’s Attorney-Client Privileges,” pp. 27-33. The Orders also

         fail to comply with the Court’s obligation to “guard against undue intrusiveness” by

         granting access to North Cypress’s electronic storage devices. (North Cypress’s Motion,

         “North Cypress’s Proffer of a Resolution,” p. 32).

                  Finally, the Court’s Order completely fails to establish any parameters or protocols

         for the threatened examination by an Aetna expert. For example, the Court’s Order fails

         to:

                  (a)      establish the necessary credentials for the “expert” forensic
                           examiner. The Order imposes no obligation on Aetna’s part to
                           establish its expert’s qualifications: education, experience, forensic
                           qualifications or any credentials whatsoever to conduct a direct
                           examination on North Cypress’s hard drives. Literally, Aetna’s
                           counsel could hire either Andrews Kurth’s IT person or even
                           Aetna’s IT person to invade and inspect an adversary’s computer
                           system. This is unheard of and would amount to an abuse of
                           discretion as well as a violation of the other laws cited herein and in
                           North Cypress’s Motion. Clearly, any such an expert must be
                           independent and controlled solely by the Court;

                  (b)      establish any protocol whatsoever for the forensic examiner to
                           follow. The Court does not require the expert to provide North
                           Cypress notice of what examination he intends to conduct, the
                           equipment and procedures he will follow, the methods he intends to
                           use to safeguard the integrity of both the hardware and data on
                           servers, or any other information to North Cypress as to how he
                           intends to invade, access, duplicate data and otherwise examine
                           North Cypress’ servers;

                  (c)      require mirror imaging of the hard drives. Instead of requiring that
                           Aetna pay for a mirror image of the North Cypress hard drives,
                           which could then be examined by a forensic expert to the same
                           extent as the hard drivers themselves, the Court’s Order allows the
                           expert direct access to the hospital’s critical computer equipment.


                                                     23
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 24 of 29



                           North Cypress is aware of no precedent allowing an adversarial
                           forensic examination of a medical facility’s installed and operating
                           hard drives;

                  (d)      define what are “relevant emails”. The Court does not define what
                           is relevant and what is not. It apparently intends to allow Aetna
                           and/or its counsel, adversaries in this case, to make that
                           determination without North Cypress or Dr. Behar having any
                           opportunity to contest what Aetna considers relevant;

                  (e)      impose any protection of North Cypress’s and Dr. Behar’s rights of
                           privacy, doctor-patient confidentiality, attorney-client privilege,
                           attorney work product privilege or any privilege whatsoever nor
                           does the Court’s Order contemplate Rule 26(b) requirement that
                           discovery be proportional to the needs of the case. See North
                           Cypress’s Motion, “Aetna’s Request For Production and Motion to
                           Compel Dr. Behar’s Emails are Disproportionate and
                           Unenforceable,” pp. 13-23; and,

                  (f)      ensure that any invasive search will not damage or alter North
                           Cypress’s hardware, servers and other equipment and that its data
                           will be preserved. See (3), supra.

                  There was no discovery abuse on North Cypress’ part and all of the Magistrate

         Judge’s discovery orders were based upon a mistaken belief that North Cypress did not

         have a “litigation hold” letter in place which was simply not true. The fact that the North

         Cypress IT Director was not aware of the litigation hold letter was completely irrelevant.

         That IT Director supervised all of the email and computer systems of a 150± bed general

         acute care hospital with over 2,000 full time equivalent employees who generated tens of

         thousands of emails per month and over one million per year. The litigation hold letter was

         specifically and intentionally sent to the individuals who were involved in the issues and

         named by Aetna as being individuals involved in the facts at issue in this lawsuit. There is

         no way that an IT Director could look at millions of emails over a fourteen year period and

         have any idea which emails are relevant to this litigation and which are not, hence, the

         appropriate people were provided with the litigation hold letter.


                                                    24
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 25 of 29



                           Depositions

                           (a)     Depositions of Aetna’s expert witness(es) and Rule 30(b)(6)
                                   witness(es) pertaining to Aetna’s alleged damages with
                                   regard to its two remaining causes of action, (1) tortious
                                   interference with in-network physician providers’ contracts
                                   with Aetna and somehow, interference with employers’
                                   plans; and, (2) RICO based solely upon bribery/kickbacks
                                   for January 25, 2015 through August 31, 2018, with the
                                   production of all documents supporting both the liability and
                                   quantum of those claims.

                           (b)     Depositions of Mark T. Bertolini, Jeff Emerson, Clarence
                                   Carlton King and Edward Neugebauer regarding North
                                   Cypress’s Counterclaims and Third-Party Claims.

                           (c)     Depositions of Beverly Urschel, Aetna’s SIU Manager,
                                   Ralph Carpenter, Sandra Miller, Karen Chotiner and
                                   Ronauldo Esquivel regarding Aetna’s two remaining claims.

                           Document Production

         With regard to Aetna’s claim for tortious interference with in-network physicians’

contracts with Aetna and employers’ plans arising from January 25, 2015 through August 31, 2018,

the following documents will be required:

                  1.       a list of all involved physicians;

                  2.       all physician contracts at issue;

                  3.       documents indicating each specific act of interference, by whom and
                           in what manner with the contracts and the physicians;

                  4.       the exact amount of damages and the manner of calculating same
                           for each specific interference with each particular physician
                           contract;

                  5.       a list of all employers of all patients whose claims are put at question
                           by Aetna;

                  6.       all Administrative Services Agreements/Master Services
                           Agreements with those employers with regard to all claims placed
                           at issue by Aetna;



                                                     25
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 26 of 29



                  7.       the quantum of Aetna’s damages versus the patients’ damages
                           versus the employers’ damages; and,

                  8.       all documents supporting this claim.

         With regard to Aetna’s remaining RICO claim based solely upon bribery/kickbacks arising

from January 25, 2015 through August 31, 2018, the following documents will be required:

                  1.       a spreadsheet of all alleged referrals and claims involved;

                  2.       documents indicating the exact amount of damages associated with
                           each particular referral/claim;

                  3.       the amount of the kick-back paid for each alleged individual
                           improper referral and the claim associated/proximately resulting
                           with each one;

                  4.       documents indicating the persons involved and the direct association
                           between each kick-back paid for each referral and the amount of
                           damages for each alleged referral including each claim associated
                           with each referral;

                  5.       documents supporting each legal basis for a RICO claim, including
                           but not limited to, the underlying wrongful act, each alleged act of
                           wire fraud, the name of each person involved in each act, the type
                           of wire, the time and circumstance of each act, the enterprise, each
                           person involved in the enterprise, the dates of each action occurring
                           in the enterprise and the specific dollar amount of damages and the
                           bases therefore associated with each alleged RICO act;

                  6.       a list of all claims and patients placed at issue by Aetna separating
                           which of those claims came through the emergency room and which
                           claims were allegedly referred by physicians naming the physician
                           who made the referral whether the physician was an owner of North
                           Cypress or not and the exact amount of the kickback paid to each
                           referring physician (whether he be an owner or not) and for which
                           claim;

                  7.       notices provided by Aetna and/or any of its representatives to any of
                           the referring physicians whether they be North Cypress owners or
                           not advising them that any monies they received will be
                           “characterized as bribes” by Aetna.




                                                    26
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 27 of 29



         With regard to North Cypress’s Counterclaims and Third Party Claims, the following

documents will be required:

                  1.       all documents supporting North Cypress’s counterclaims and third party
                           claims based upon intentional actions, violations of RICO and damages
                           associated therewith.

         Note: Magistrate Johnson permitted Aetna to file a RICO Case Statement which was filed

on November 28, 2018. (Dkt. 262) Since Aetna believes that North Cypress’ RICO claims are

not sufficiently pled, North Cypress should also be afforded the same opportunity to expound upon

its RICO claims in a RICO Case Statement. The Counterclaim and Third Party Complaint filed

on September 19, 2019 is the same pleading previously filed.

                  Reasons For Discovery

         North Cypress will need discovery to establish its counterclaims regarding its Third Party

Complaint which is the subject of a tolling agreement between the parties effective October 1,

2016. That Complaint will need to be refiled and the Third Party Defendants will need to be make

an appearance. With regard to Aetna’s two remaining claims, all of the documents requested are

necessary because these identical factual issues were tried in Aetna I and at no time did Aetna ever

present any evidence indicating each specific act of interference with the alleged referral and

healthcare claim with regard to tortious interference. Nor did Aetna ever present any evidence

wherein alleged kick-backs were associated with a specific referral/healthcare claim and the exact

amount of damages associated with each specific referral/healthcare claim. Judge Hoyt found no

violations of law with regard to the patient referrals. North Cypress will also need the specific

discovery noted to determine if Aetna needs to “immediately file a motion to dismiss … claim[s]

in order to avoid sanctions authorized by Rule 11.” See, the Magistrate’s Recommendation which

was adopted by the Court. (Dkt. 274, p. 43; Dkt. 283)



                                                  27
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 28 of 29



         North Cypress has thirty (30) days from when this Court lifts the various Stays imposed by

both it and the Magistrate Judge to refile its Third Party Complaint.

         This discovery should be completed in ten months to one year.

         C.       Settlement Discussions

                  Plaintiff’s Position

         The parties have not engaged in any meaningful settlement negotiations either formally or

informally.

                  Defendants’ Position

         On numerous occasions in open court (i.e., September 24, 2018, hearing – Dkt. 249, pp.

26, 29, 32, 34), North Cypress has stated it would “walk off” wherein both parties will dismiss

their respective, causes of action. On all occasions, Aetna’s counsel has rejected this notion and

has advised that Aetna will only settle when North Cypress “pays it money.” See also the transcript

of the March 16, 2016 hearing, Dkt. 167, pp. 68-70.

         The parties have neither mediated this case nor have there been any substantive settlement

discussions other than the statements made to the Magistrate Judge. Therefore, there has been no

“progress … made in settling the case.”




                                                28
011168.0208758 HOU 3959725v1
    Case 4:15-cv-00491 Document 285 Filed on 09/24/19 in TXSD Page 29 of 29



                                           Respectfully submitted,

                                           HUNTON ANDREWS KURTH LLP

                                           By:      /s/ John B. Shely
                                                  JOHN B. SHELY
                                                  State Bar No. 18215300
                                                  Southern District No. 7544
                                                  600 Travis, Suite 4200
                                                  Houston, Texas 77002
                                                  (713) 220-4200
                                                  (713) 220-4285 – Fax

                                           ATTORNEY-IN-CHARGE FOR
                                           PLAINTIFF

OF COUNSEL:
ANDREWS KURTH LLP
JEFFREY D. MIGIT
State Bar No. 00794306
Southern District No. 20433

                                           KELLY, SUTTER & KENDRICK, P.C.


                                           By:      /s/ J. Douglas Sutter
                                                  J. Douglas Sutter
                                                  State Bar No. 19525500
                                                  Federal Bar No. 3791
                                                  dsutter@ksklawyers.com

                                           ATTORNEY-IN-CHARGE FOR
                                           DEFENDANTS

OF COUNSEL:
KELLY, SUTTER & KENDRICK, P.C.
3050 Post Oak Blvd., Suite 200
Houston, Texas 77056
(713) 595-6000
(713) 595-6001 – Fax




                                      29
011168.0208758 HOU 3959725v1
